Title: To Thomas Jefferson from Arthur Fenner, 31 August 1790
From: Fenner, Arthur
To: Jefferson, Thomas



Sir
State of Rhode Island. Providence Augt. 31 1790

Having been informed that it was in contemplation to procure the Laws of the United States to be printed, in one of the Newspapers in each of the States, I therefore take the liberty to recommend the Paper published by Mr. Bennet Wheeler entitled The United States Chronicle political commercial and Historical as suitable to be employed for the purpose, should such a measure be Adopted.
This paper has been published to general satisfaction nearly six Years and I believe has a more extensive Circulation in this State than any other paper published in it. The Publication of the Laws therefore in this paper would cause a Knowledge of them to be more generally diffused and would give perhaps as much or more satisfaction than if published in any other Paper in this State. I have the Honour to be Sir with the Highest sentiments of Esteem & Regard your most Obedient & humble Servt,

Arthur Fenner Govr.

